Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2003/0178043) to Gueret.
Regarding independent claim 1, Gueret discloses a plurality of spreading elements (15) to spread a fluid product (water) on a work surface (teeth) and having a first ending part (13a) associated with a support element (13b) and a second free ending part (11), opposite to said first ending part (13a) and adapted to take and apply said product (water that the support element (13b) is made of a flexible material (See paragraphs [0101]-[0104]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (8,607,398) to Zahoransky et al.
Regarding independent claim 1, Zahoransky et al. discloses a plurality of spreading elements (4) to spread a fluid product (gel) on a work surface (hair) and having a first ending part (7) associated with a support element (3) and a second free ending part (5), opposite to said first ending part (7) and adapted to take and apply said .

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (8,944,714) to Gueret.
Regarding independent claim 1, Gueret discloses a plurality of spreading elements (18) to spread a fluid product (mascara/makeup) on a work surface (skin) and having a first ending part (12) associated with a support element (10) and a second free ending part (14), opposite to said first ending part (12) and adapted to take and apply said product (mascara/makeup), that the support element (10) is made of a flexible material (See Col. 14 lines 30-35).
Regarding claim 2, Gueret discloses said spreading elements (18) are associated with said support element (10) by interposition of a layer of adhesive material (thermoplastic type) of the flexible type (See Col. 14 lines 25-35).
Regarding claim 3, Gueret discloses that the spreading elements (18) have the first ending parts (12) which are integrally associated with one another to define an attachment surface (15) to said support element (10).
Regarding claim 4, Gueret discloses that the support element (10) is formed on said attachment surface (15).
Regarding claim 5, Gueret discloses that the attachment surface (10) is associated with that the support element (10) by interposition of said layer of adhesive material (10).

Regarding claim 8, Gueret discloses that the support element (10) is elastically deformable (See Col. 14 lines 20-28).
Regarding claim 9, Gueret discloses that the support element (10) is plastically deformable (See Col. 14 lines 20-28).
Regarding claim 10, Gueret discloses support element (10) is deformable by effect of an external force (F) exerted on the same, between (See FIG. 2):
a first configuration of use in which that the support element (10) is extended and lies on a substantially horizontal plane (See FIG. 2); and
a second configuration of use in which that the support element (10) is folded at least partly on itself (by virtue of its folding on itself See Col. 14 lines 20-28).
Regarding claim 11, Gueret discloses spreading elements (18) present a elongated conformation.
Regarding claim 12, Gueret discloses spreading elements (18) extend from the support element (10) along a longitudinal developing directions transversal in respect to the support element (10) itself.






35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (8,944,714) to Gueret.
Regarding claim 6, Gueret is silent regarding that flexible material has a modulus of elasticity comprised between 0.001 GPa and 0.15 GPa. However, it would have been obvious to modify the flexible material (10) to include an elasticity between 0.001 GPa and 0.15 GPa as a means of preventing breakage. It would have been obvious for one of ordinary skill before the filing of the invention since such modification would have been inevitable due unexpected results in putting the invention to practice. 
Regarding claim 13, Gueret is silent regarding spreading elements (2) are made of a natural and/or syntactical hair type. However, such modification would have been obvious since spreading elements (18) being made from hair type would facilitate the spreading of cosmetic products as taught in Gueret. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723